Filed 4/12/21 P. v. Alvarado CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B305318

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. VA147104)
         v.

CHRISTOPHER ALVARADO,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Debra Cole-Hall, Judge. Affirmed.
     Robert L.S. Angres, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        _______________
      Christopher Alvarado appeals the judgment entered after a
jury convicted him of multiple sex crimes involving a young child.
No arguable issues have been identified following review of the
record by Alvarado’s appointed appellate counsel or our own
independent review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       In an information filed in September 2018 Alvarado was
charged with four counts of oral copulation or sexual penetration
of a child under the age of 10 (Pen. Code, § 288.7, subd. (b)) and
10 counts of forcible lewd conduct with the same child (Pen. Code,
§ 288, subd. (b)(1)). An amended information filed on
December 18, 2019 contained the same 14 charges but amended
certain dates to conform to proof.
       A month after the original information was filed Alvarado
moved to replace his appointed counsel pursuant to People v.
Marsden (1970) 2 Cal.3d 118. Alvarado complained his lawyer
had not been to see him and was aggressive and condescending
toward him when they spoke. Counsel responded she had met
with Alvarado through video conferences to obtain the
information she required for his defense. The court denied the
motion, explaining to Alvarado it was not necessary for his
lawyer to see him in person to effectively represent him and the
fact she might be more courteous toward him did not constitute
ineffective assistance of counsel.
       On December 13, 2018, after being fully advised of the
rights he was waiving, Alvarado insisted on representing himself.
The court appointed standby counsel. On May 29, 2019 the court
granted Alvarado’s request to revoke his self-represented status
and reappointed counsel to represent him.




                                2
      Trial began on December 13, 2019. The jury heard
testimony over two days from Valery H., Valery’s mother,
Los Angeles Sheriff’s Detective Tim Abrahams and Los Angeles
Sheriff’s Deputy Brian Ciscel. Valery was 13 years old at the
time of trial.
      According to the evidence presented at trial, Valery lived
with her mother and her older brother. Alvarado married
Valery’s mother in 2010 and moved in with the family. Valery
was three years old. Alvarado took care of Valery when her
mother had work and her brother was at school.
      Starting when Valery was six or seven years old, Alvarado
began touching Valery’s breasts and vagina when no one else was
home. On other occasions Alvarado removed Valery’s clothes and
licked her breasts and vagina. Valery tried moving Alvarado’s
hands away when he touched her and sometimes ran to her room
and locked the door to prevent the abuse. On at least
three occasions Alvarado overcame Valery’s resistance and took
her to her mother’s bedroom where he forced her hand to touch
his penis. Other times Alvarado pulled down her pants, removed
her underwear and touched her legs and buttocks with his penis.
      When she was between the age of eight and 10, Valery’s
mother asked her if anything was going on. Valery, fearful of
Alvarado, denied any improper conduct had occurred. When she
was in fifth grade, Valery told her teacher that Alvarado had
touched her inappropriately. The police were then notified.
      When Valery’s mother learned of the abuse, she made
Alvarado leave the family home. In a series of text messages
with Valery’s mother, Alvarado acknowledged that what he had
done to Valery was wrong and claimed to have accepted
responsibility for his conduct.




                               3
       Following Alvarado’s arrest Detective Abrahams
interviewed him, first advising him of his right to remain silent,
to the presence of an attorney and, if indigent, to appointed
counsel. (Miranda v. Arizona (1966) 384 U.S. 436. A recording of
the interview was played for the jurors, who were permitted to
follow along with a transcript. During the interview Alvarado
denied he had digitally penetrated Valery’s vagina but admitted
he had touched her vagina between five or 10 times and had put
his mouth on her vagina while they were lying on the living room
couch on one or two occasions before she turned 10 and once
afterward. He also admitted touching her vagina with his penis,
“skin-to-skin.”
       The jury found Alvarado guilty of all 14 charges.
       The trial court sentenced Alvarado to an aggregate
indeterminate state prison term of 140 years to life. For violating
Penal Code section 288, subdivision (b)(1), the court imposed a
full consecutive middle term of eight years on each of the
10 counts pursuant to section 667.6, subdivisions (d) and (e)(5),
because the offenses involved the same victim on separate
occasions. For each of the four counts of violating section 288.7,
subdivision (b), the court imposed an additional consecutive term
of 15 years to life as specified in that statute.
       Alvarado filed a timely notice of appeal.
                            DISCUSSION
       We appointed counsel to represent Alvarado on appeal.
After reviewing the record, counsel filed a brief raising no issues.
On November 6, 2020 counsel wrote Alvarado and advised him he
had 30 days to submit any contentions or issues he wished us to
consider. We sent a similar notice to Alvarado concerning his




                                 4
right to file a supplemental brief on November 9, 2020. We have
received no response.
       We have reviewed the entire record in this case and are
satisfied appellate counsel for Alvarado has complied with
counsel’s responsibilities and there are no arguable issues.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly
(2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d
436, 441-442.)
                          DISPOSITION
       The judgment is affirmed.



                                    PERLUSS, P. J.
     We concur:



           SEGAL, J.



           FEUER, J.




                                5